COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-254-CV

IN RE ANTHONY DEWAYNE WALTERS                                        RELATOR

                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of mandamus is denied.




                                                     PER CURIAM


PANEL B: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: June 20, 2008




  1
      … See T EX. R. A PP. P. 47.4.